Case 2:11-cv-03480-FMO-CW Document 631-1 Filed 05/16/19 Page 1 of 4 Page ID
                                #:15238

 1   Harry A. Safarian (SBN 204106)
     THE SAFARIAN FIRM, APC
 2   3150 Montrose Avenue
     Glendale, California 91214
 3
     Tel.: (818) 334-8528
 4   Fax: (818) 334-8107
 5   hs@safarianfirm.com
 6   Former Attorneys for Defendant, MARK OBENSTINE
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   JAMES ESTAKHRIAN and ABDI               Case No.: CV11-3480 FMO
12   NAZIRI, on behalf of themselves and all
     others similarly situated,              DECLARATION OF HARRY A.
13                                           SAFARIAN IN SUPPORT OF
14          Plaintiffs,                      PARTIAL OPPOSITION TO
                                             PLAINTIFFS’ NOTICE OF
15
     vs.                                     MOTION AND MOTION TO
16                                           AMEND OR ALTER JUDGMENT
17   MARK OBENSTINE, BENJAMIN F.
     EASTERLIN IV, TERRY A COFFING, Date: June 6, 2019
18   KING & SPALDING, LLP, and               Time: 10:00 a.m.
19   MARQUIS & AURBACH, P.C.,                Place: Courtroom 6D
                                             Judge: Hon. Fernando M. Olguin
20
            Defendants.
21
22
     I, Harry A. Safarian, declare and state as follows:
23
           1.     I am an attorney at law duly licensed to practice before this Court, and
24
     all Courts of the State of California. I am a partner with The Safarian Firm, APC,
25
     former counsel for Mark Obenstine, Defendant. I make this declaration of my own
26
     personal knowledge. If called upon to testify, I could and would competently testify to
27
     the facts herein.
28
           2.     Plaintiffs’ counsel did not meet and confer prior to filing the Motion to
                                                 1

                                          DECLARATION
Case 2:11-cv-03480-FMO-CW Document 631-1 Filed 05/16/19 Page 2 of 4 Page ID
                                #:15239

 1   Amend/Alter the Judgment as mandated by Local Rule 7-3. On April 24, 2019, after
 2   the Motion was filed, I emailed Plaintiffs’ attorney Mark Chavez. A true and correct
 3   copy of that email is attached hereto as Exhibit “A.” I emailed Mr. Chavez because he
 4   and I have had a very collegial relationship, and because his firm appears at the top of
 5   the caption. The email inquired:
 6                Mark, I received the request to alter judgment. Judge
 7                Olguin never approved the special master’s findings. For
 8                good reason, it seems. If the judgment is altered as
 9                requested, we are going to end up in another year or two of
10                proceedings litigating the issue. This needs to come to an
11                end. Also, there was no meet and confer as required by the
12                local rules before filing this motion. Given my efforts to
13                help you and Obenstine come to a resolution, I found the
14                motion surprising, especially since nothing was said about
15                the subject.
16
17         3.     After sending the email, I called Mr. Chavez on the phone. Mr. Chavez
18   stated he was not the one responsible for filing the Motion, and suggested I
19   communicate with one of the other firms representing Plaintiffs. I did so, writing to
20   attorneys Skalet, Alikani, Fay, and Chavez an email, a true and correct copy of which
21   is attached as Exhibit “B,” and which states:
22                Gentleman,
23                As you know by now, I no longer represent Mark
24                Obenstine. I will not be involved in any proceedings
25                concerning the appeals that have been filed.
26
27                I received your motion to amend the judgment. As you
28                know, Judge Olguin did not approve the Special Master’s

                                                2

                                          DECLARATION
Case 2:11-cv-03480-FMO-CW Document 631-1 Filed 05/16/19 Page 3 of 4 Page ID
                                #:15240

 1                recommendations on the subject motions, and no request
 2                was made of the Court to do so. In not approving the
 3                recommendations, Judge Olguin implicitly denied the
 4                Special Master’s proposal. Absent an order from Judge
 5                Olguin, which was not issued, it appears there is nothing to
 6                amend the judgment with. Also, there was never a meet and
 7                confer for us to discuss these issues.
 8
 9                As you also know, I went to pains to assist you in
10                streamlining the trial, and worked cooperatively with you to
11                try to get the matter resolved. Like you, I was also
12                disappointed the case did not resolve informally.
13
14                The    motion    to   amend     appears    substantively   and
15                procedurally improper. I believe very strongly that it will be
16                denied. I ask that you consider withdrawing it, or that one
17                of you give me a call to discuss it. It is my preference to
18                avoid submitting an oppose[tion] or spending further time
19                on these matters. I would appreciate hearing from one of
20                you at your earliest opportunity.
21
22         4.     Regrettably, even after I contacted the referenced attorneys and sought to
23   meet and confer with them, and reminded them the Motion was filed without
24   satisfying the meet and confer mandate, none of the attorneys responded.
25         5.     As his former counsel, I cannot take a position on Obenstine’s alleged
26   conduct. I did seek, quite some time ago, to be relieved from representing him.
27   Plaintiffs’ counsel opposed the Motion. Forced to stay in the case, I worked
28   cooperatively with Plaintiffs’ attorneys in the pre-trial process, and the parties were

                                                 3

                                           DECLARATION
Case 2:11-cv-03480-FMO-CW Document 631-1 Filed 05/16/19 Page 4 of 4 Page ID
                                #:15241

 1   able to complete the trial in a single day based upon many stipulations informally
 2   reached. Plaintiffs now note that Obenstine has, in apparent violation of an Order of
 3   this Court, taken a loan out against his home. I have no information on the subject,
 4   and would certainly never condone violations of an Order of any court. But, the
 5   possibility Obenstine has limited net worth does not justify making his former
 6   counsel, who was forced to remain in the case, guarantor of Obenstine’s debts. I note
 7   the Motion makes reference to Obenstine having “already expended millions in
 8   defense of this litigation…” To the extent Plaintiffs are implying I was the beneficiary
 9   of such fees, I can state unhesitatingly that I did not work at a profit in this case, and
10   any insinuation to the contrary is without merit and does not justify the relief
11   requested.
12         6.     Attached hereto as Exhibits “C” and “D,” respectively, are pleadings
13   submitted to the Special Master in 2016. It has been approximately three years since
14   the motions in question were initiated, and nearly two years since the Special Master
15   issued her proposals. The Court did not accept the proposals, and Plaintiffs/their
16   counsel offer no explanation for not addressing the issue prior to trial. As established
17   in the concurrently filed Opposition, there is no proper basis for brining the current
18   Motion, and doing so pursuant to Rule 59(e) is clearly improper. This combined with
19   the failure to meet and confer, is potentially sanctionable. Given Plaintiffs’ attorneys
20   and I worked cooperatively towards completing trial in an efficient, streamlined
21   manner, I am not seeking sanctions, but do ask that the Court deny the Motion give its
22   lack of merit, and that the issue be brought to a close once and for all.
23         I declare, under penalty or perjury, under the laws of the State of California,
24   that the foregoing is true and correct, and that this declaration was executed on May
25   16, 2019.
26
     Date: May 16, 2019                       By: /S/ Harry A. Safarian
27
                                                    HARRY A. SAFARIAN
28

                                                  4

                                            DECLARATION
